MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Apr 14 2020, 9:28 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Scott H. Duerring                                         Curtis T. Hill, Jr.
South Bend, Indiana                                       Attorney General

                                                          Courtney Staton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Vickie Beasley,                                           April 14, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2663
        v.                                                Appeal from the St. Joseph
                                                          Superior Court
State of Indiana,                                         The Honorable Paul E. Singleton,
Appellee-Plaintiff                                        Magistrate
                                                          Trial Court Cause No.
                                                          71D06-1907-CM-2592



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2663 | April 14, 2020              Page 1 of 4
                                             Case Summary
[1]   Vickie Beasley appeals her conviction, following a bench trial, for class B

      misdemeanor battery. She contends that the State presented insufficient

      evidence to support her conviction. Finding the evidence sufficient, we affirm.


                                  Facts and Procedural History
[2]   On June 12, 2019, Taquanya Suggs was working the front desk at University

      Meadows Family Dentistry in Mishawaka. The office was closed to patients

      that day because no doctors were available to cover appointments; however,

      Suggs and other staff members were at the office performing administrative

      duties.


[3]   That day, Beasley entered the office with her grandchildren. Suggs informed

      Beasley that the grandchildren’s appointments had been cancelled and indicated

      that she had personally spoken with Beasley the day before to cancel those

      appointments. Beasley became “hostile” and started “cussing at” Suggs and

      calling her “a liar.” Tr. Vol. 2 at 14-15. Beasley then grabbed the pen holder

      and envelope holder on the front of Suggs’s desk and threw them at Suggs and

      an extern who was seated nearby. Suggs was able to “dodge[]” the envelope

      holder, but the pen holder “hit [her] physically.” Id. at 16. Beasley told Suggs

      to “stop lying” and left the office. Id. at 17.


[4]   The State charged Beasley with class A misdemeanor battery. A bench trial

      was held on November 6, 2019. At the start of trial, the State made an oral

      motion to add a charge for class B misdemeanor battery, and to dismiss the

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2663 | April 14, 2020   Page 2 of 4
      class A misdemeanor charge. The trial court granted the motion. Trial

      proceeded, at the conclusion of which the court found Beasley guilty of class B

      misdemeanor battery. The court imposed no sentence other than ordering

      Beasley to pay court costs.1 This appeal ensued.


                                         Discussion and Decision
[5]   Beasley challenges the sufficiency of the evidence supporting her conviction.

      When reviewing a sufficiency claim, we consider only the probative evidence

      and the reasonable inferences supporting the judgment. Keith v. State, 127

      N.E.3d 1221, 1228 (Ind. Ct. App. 2019). “It is not our role as an appellate court

      to assess witness credibility or to weigh the evidence.” Id. “We will affirm the

      conviction unless no reasonable fact-finder could find the elements of the crime

      proven beyond a reasonable doubt.” Id.


[6]   To convict Beasley of class B misdemeanor battery, the State was required to

      prove that she knowingly or intentionally touched Suggs in a rude, insolent, or

      angry manner. Ind. Code § 35-42-2-1(c). Beasley challenges only the State’s

      proof that she touched Suggs knowingly.


[7]   A person engages in conduct “knowingly” if, when she engages in the conduct,

      she is aware of a high probability that she is doing so. Ind. Code § 35-41-2-2(b).

      “Because knowledge is a mental state of the actor, it may be proved by




      1
          The court stayed collection of the court costs until November 6, 2020. Appealed Order at 2.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2663 | April 14, 2020                    Page 3 of 4
      circumstantial evidence and inferred from the circumstances and facts of each

      case.” Smith v. State, 963 N.E.2d 1110, 1113 (Ind. 2012). In other words,

      “[i]ntent can be inferred from a defendant’s conduct and the natural and usual

      sequence to which such conduct logically and reasonably points.” Phipps v.

      State, 90 N.E.3d 1190, 1195-96 (Ind. 2018) (citation omitted).


[8]   Here, Suggs testified that Beasley became hostile and then grabbed items from

      the desk and threw them at her. One of the items struck Suggs. In assessing

      Beasley’s conduct, and the natural and usual sequence to which such conduct

      points, a reasonable trier of fact could infer that Beasley was aware of a high

      probability that she would strike Suggs upon throwing the items. Beasley’s

      suggestions to the contrary are simply requests for this Court to reweigh the

      evidence and reassess witness credibility on appeal, and we will not. The State

      presented sufficient evidence to support Beasley’s conviction for class B

      misdemeanor battery.


[9]   Affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2663 | April 14, 2020   Page 4 of 4